Citation Nr: 0429785	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-06 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected pes planus.  

2.  Entitlement to a compensable evaluation for service-
connected lipomas of the thighs.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel




INTRODUCTION

The veteran had active naval service from September 1979 to 
September 1983.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.  


REMAND

The Board notes that the RO affirmed its denial of the 
veteran's claim in a September 2004 Supplemental Statement of 
the Case because he failed to report for VA medical 
examinations scheduled in connection with the claim.  When a 
claimant fails to appear for an examination scheduled in 
connection with a claim of increase, the claim must be 
denied.  38 C.F.R. § 3.655.  

Under normal circumstances, the Board would deny the claims 
for increase on appeal based on the veteran's failure to 
appear for the examinations.  Id.  

The veteran's case, however, has been pending for many years.  
Indeed, he filed his claim for increase in June 1997, over 
seven years ago.  It does not appear, furthermore, that the 
veteran contributed to this delay in any way.  The Board, 
therefore, is of the impression that the veteran should be 
afforded a second opportunity to undergo VA medical 
examinations in connection with his claims.  

As such, the RO must schedule a VA orthopedic examination to 
determine the nature and severity of the veteran's pes 
planus.  The examiner must comment upon whether functional 
loss due to pain and weakness causes additional disability 
beyond that reflected on range of motion measurements and 
discuss findings with respect to weakened movement, excess 
fatigability, and incoordination.  See DeLuca v Brown, 8 Vet. 
App. 202 (1995).  

The RO must schedule a VA medical examination to assess the 
nature and severity of service-connected lipomas of the 
thighs to include scars.  

A hearing was scheduled at the veteran's request, but there 
is no definitive indication as to whether such a hearing took 
place or whether the veteran failed to report for the 
hearing.  As such, the RO must ask the veteran whether he 
desires a hearing, and, if so, the RO must schedule one.  

Hence, the case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO must ask inquire whether the 
veteran desires a hearing.  If so, a 
hearing must be scheduled.  

3.  The RO must schedule a VA examination 
to assess the nature and severity of the 
veteran's service-connected lipomas of 
the thighs to include scars.  Each 
symptom and manifestation must be 
described in detail.  The claims file and 
a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

4.  The RO must schedule a VA examination 
in order to ascertain the current 
severity of the veteran's service-
connected pes planus.  The examiner is 
asked to (a) enumerate all symptoms and 
manifestations associated with pes planus 
and comment on the severity of each 
symptom identified; (b) provide relevant 
range of motion measurements; and (c) 
comment upon whether functional loss due 
to pain and weakness causes additional 
disability beyond that reflected on range 
of motion measurements and discuss 
findings with respect to weakened 
movement, excess fatigability, and 
incoordination.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary diagnostic tests should be 
performed.  A rationale for all opinions 
and conclusions must be provided.  

5.  The veteran is advised that failure 
to report for a scheduled VA examination 
without good cause shown may result in 
adverse consequences.  38 C.F.R. § 3.655.  

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examinations and opinions are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any claim remains denied, the veteran and 
his representative should be provided a 
Supplemental Statement of the Case and 
afforded the appropriate period of time 
to respond thereto.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  



